Exhibit d Province of Saskatchewan Current Description December 2013 [MAP] TABLE OF CONTENTS Page Province of Saskatchewan 1 Overview of the Economy 3 Finances of the Government 16 General Revenue Fund Supplementary Financial Information 32 Detail of General Revenue Fund Debt 51 Crown Corporations 54 Government of Saskatchewan Summary Financial Statements (Volume 1 of the Public Accounts) Exhibit E Sources of Information 62 In this document, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in Canadian dollars.On November 29, 2013, the noon nominal rate for Canadian dollars ($), as reported by the Bank of Canada, was $1.05991.00 United States dollar (U.S. $). Tonnes as used in this document refers to metric tons.One tonne is equivalent to 1.102311 short tons. In this document, the financial transactions of the general fund of the Government are recorded under the General Revenue Fund.(Refer to page 17 for further information.) The Government uses accrual accounting.The accrual accounting method recognizes financial transactions at the time they occur, regardless of whether any cash is received or paid.This method of accounting provides a complete picture of the total financial obligations resulting from decisions made during the year.The General Revenue Fund follows the accrual method except for defined benefit pension plan costs. During 2012-13, the Government adopted a new standard of accounting for tax revenue recommended by the Public Sector Accounting Board of the Canadian Institute of Chartered Accountants.On the Statement of Operations: ● the Saskatchewan Low-Income Tax Credit is netted against provincial sales taxation revenue, the type of tax revenue for which the credit is providing relief, rather than individual income taxation revenue, ● penalties and interest collected on tax revenue are recorded separate from tax revenue, and ● commissions paid to retailers on the collection of taxes are recorded as an expense. The new tax revenue standard has been applied prospectively, and accordingly, comparative figures have not been restated. During 2012-13, the Government recorded a liability for an accumulated sick leave benefit obligation.The liability has been accounted for retroactively without restatement of prior periods. This document contains forward-looking statements which may be identified by their use of words like “plans,” “expected,” “will,” “project,” “estimated,” “forecast” or other words of similar meaning.All statements that address expectations or projections about the future are forward-looking statements.Forward-looking statements are based on certain assumptions and expectations of future events.It cannot be guaranteed that these assumptions and expectations are accurate or will be realized. The Canadian Dollar Canada maintains a floating exchange rate for the Canadian dollar to permit the rate to be determined by market forces without intervention except as required to maintain orderly conditions. Recent high and low exchange rates for the Canadian dollar in terms of United States cents are as follows: 2013* High Low 98.39 Source:Bank of Canada - noon rate. * First eleven months only. i PROVINCE OF SASKATCHEWAN Summary Economic and Financial Statistics The following information is qualified in its entirety by the more detailed information contained in this document.See also AGeneral Revenue Fund Supplementary Financial Information - Government of the Province of Saskatchewan, General Revenue Fund Statement of Financial Position” commencing on page 33 for a discussion of the Provincial Auditors report accompanying the General Revenue Funds financial statements as at March31,2013, and for the year then ended. Compound Calendar Year Ended December 31 Annual Growth Rate 2008-2012 (Millions) Economy Gross Domestic Product at Current Market Prices * $ 3.5 % Farm Cash Receipts $ Mineral Sales $ n.a n.a. Manufacturing Shipments $ Exports * $ Personal Income * $ Population at July 1 (Thousands) Unemployment Rate % n.a. Change in Consumer Price Index 1 % n.a. 1 2002 100 n.a. not applicable * compound annual growth rate from 2008-2012 Source:Saskatchewan Bureau of Statistics, Statistics Canada Fiscal Year Ended March 31 Estimate (Millions) Government Finances - General Revenue Fund Budgetary surplus (deficit) 1 $ $ $
